                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

CANDIDO de JESUS SERRANO,              :
                                       :
            Plaintiff                      CIVIL ACTION NO. 3:18-1990
                                       :
            v
                                       :      (JUDGE MANNION)
M. DEMOLICO, et al.,
                                       :
            Defendants
                              MEMORANDUM

      Presently before the Court is Plaintiff’s pro se complaint, filed in the

above captioned Bivens1 action pursuant to 28 U.S.C. §1331, (Doc. 1), and

his motion to proceed in forma paupers. (Doc. 2). Pursuant to the Prison
Litigation Reform Act of 1995 (“PLRA”), the Court has screened the

complaint, will grant Plaintiff’s motion for leave to proceed in forma pauperis,
and dismiss the complaint without prejudice pursuant to 28 U.S.C.

§1915(e)(2)(B)(ii).



I.    Background

      Plaintiff, Candido de Jesus Serrano, an inmate currently confined in the

United States Penitentiary, Lewisburg (USP-Lewisburg), Pennsylvania, filed

the above captioned action pursuant to 28 U.S.C. §1331. (Doc. 1). He names


      1
      Bivens v. Six Unknown Agents of the Federal Bureau of Narcotics, 403
U.S. 388, 397 (1971).
four USPLewisburg correctional officers as Defendants.

      Serrano complains that he is being harassed by staff, and that “officers

are putting things like spit, hair and chemicals in his food.” Id. He claims that

when he eats his food and later goes to the bathroom he notices that he has

bright red blood on the toilet paper. Id. He states that he has tried “washing

his food in the sink before he eats it but he still gets sick from the food.” Id. He

further claims that he has been denied outside recreation, stating that the

Defendants “really abuse the power and provide no respect.” Id.

      On October 15, 20182, Plaintiff filed the above captioned action, in

which he seeks damages. Id. Attached to his complaint, Plaintiff has

submitted a series of administrative remedies, demonstrating his attempts to

exhaust those remedies. Id. Subsequent to the filing of his complaint, Plaintiff,

however, submitted an October 9, 2018, “Extension of Time for Response,”

from the Central Office Administrative Remedy Coordinator, in which the

Central Office notified the Plaintiff that it needed additional time to respond to

his appeal. (See Doc. 11).




      2
      Although Plaintiff’s complaint is not dated, Plaintiff’s motion to proceed
in forma pauperis and Plaintiff’s signed Authorization form reflect the
signature date of October 5, 2018. (See Docs. 2, 4).
                                         2
II. Legal Standard

      Pursuant to 28 U.S.C. §1915A, federal district courts must “review ... a

complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity.” 28

U.S.C. §1915A(a). If a complaint fails to state a claim upon which relief may

be granted, the court must dismiss the complaint. 28 U.S.C. §1915A(b)(1).

District courts have a similar screening obligation with respect to actions filed

by prisoners proceeding in forma pauperis and prisoners challenging prison

conditions. See 28 U.S.C. §1915(e)(2)(B)(ii) (“[T]he court shall dismiss the

case at any time if the court determines that ... the action or appeal ... fails to

state a claim on which relief may be granted....”); 42 U.S.C. §1997e(c)(1)

(“The Court shall on its own motion or on the motion of a party dismiss any

action brought with respect to prison conditions under section 1983 of this title

... by a prisoner confined in any jail, prison, or other correctional facility if the

court is satisfied that the action ... fails to state a claim upon which relief can

be granted.”).

      In dismissing claims under §§1915(e), 1915A, and 1997e, district courts

apply the standard governing motions to dismiss brought pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. See, e.g., Smithson v.

Koons, Civ. No. 15-1757, 2017 WL 3016165 at *3 (M.D. Pa. June 26, 2017)

                                          3
(“The legal standard for dismissing a complaint for failure to state a claim

under §1915A(b)(1), §1915(e)(2)(B)(ii), or §1997e(c)(1) is the same as that

for dismissing a complaint pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure.”); Mitchell v. Dodrill, 696 F. Supp.2d 454, 471 (M.D. Pa.

2010) (explaining that when dismissing a complaint pursuant to §1915A, “a

court employs the motion to dismiss standard set forth under Federal Rule of

Civil Procedure 12(b)(6)”). To avoid dismissal under Rule 12(b)(6), a civil

complaint must set out “sufficient factual matter” to show that its claims are

facially plausible. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Fowler v.

UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). The plausibility standard

requires more than a mere possibility that the defendant is liable for the

alleged misconduct: “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’ ” Iqbal,

556 U.S. at 679 (citing Fed.R.Civ.P. 8(a)(2) ). When evaluating the plausibility

of a complaint, the court accepts as true all factual allegations and all

reasonable inferences that can be drawn from those allegations, viewed in the

light most favorable to the plaintiff. See Iqbal, 556 U.S. at 679; In re Ins.

Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). However, the

court must not accept legal conclusions as true, and “a formulaic recitation of

                                        4
the elements of a cause of action” will not survive a motion to dismiss. Bell

Atl. Corp v. Twombly, 550 U.S. 544, 555-56 (2007).

      Based on this standard, the United States Court of Appeals for the Third

Circuit has identified the following steps that a district court must take when

reviewing a Rule 12(b)(6) motion: (1) identify the elements that a plaintiff must

plead to state a claim; (2) identify any conclusory allegations contained in the

complaint that are “not entitled” to the assumption of truth; and (3) determine

whether any “well-pleaded factual allegations” contained in the complaint

“plausibly give rise to an entitlement to relief.” See Santiago v. Warminster

Twp., 629 F.3d 121, 130 (3d Cir. 2010). In addition, in the context of pro se

prisoner litigation specifically, a district court must be mindful that a document

filed pro se is “to be liberally construed.” Estelle v. Gamble, 429 U.S. 97, 106

(1976). A pro se complaint, “however inartfully pleaded,” must be held to “less

stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle, 429 U.S. at 106) (internal

quotation marks omitted).



III. Discussion

      The PLRA “mandates early judicial screening of prisoner complaints and

requires prisoners to exhaust prison grievance procedures before filing suit.”

                                        5
See 42 U.S.C. §1997(e); Jones v. Bock, 549 U.S. 199 (2007). Section

1997(e) provides, in relevant part “[n]o action shall be brought with respect to

prison conditions under section 1983 of the Revised Statutes of the United

States, or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available

are exhausted.” 42 U.S.C. §1997(e).

      The Supreme Court has explicitly provided that all prisoners must

exhaust their administrative remedies as to any claim that arises in the prison

setting, regardless of the kind of relief sought. See Porter v. Nussle, 534 U.S.

516, 532 (2002). Moreover, the exhaustion of available administrative

remedies is required before filing a civil rights action under §1983. See

Perazzo v. Fisher, Civ. No. 11-1505, 2012 WL 1964419 (M.D. Pa. May 31,

2012) (citing 42 U.S.C. §1997(e)); Jones v. Lorady, Civ. No. 11-666, 2011 WL

2461982 (M.D. Pa. June 17, 2011) (dismissing prisoner complaint sua sponte

for failure to exhaust administrative remedies prior to initiating federal action).

“[I]t is beyond the power ... of any [court] to excuse compliance with the

exhaustion requirement” of §1997(e). Nyhuis v. Reno, 204 F.3d 65, 73 (3d

Cir. 2000); see also Spruill v. Gillis, 372 F.3d 218, 227-32 (3d Cir. 2004).

      While the exhaustion requirement is an affirmative defense that must be

pleaded and proven by the defendants, and while a prisoner need not allege

                                         6
that he has exhausted his administrative remedies, Jones, 549 U.S. at 216,

the Court may sua sponte dismiss an action where the Plaintiff’s failure to

exhaust is clear on the face of the complaint. McPherson v. United States,

392 Fed.Appx. 938 (3d Cir. 2010); Ray v. Kertes, 285 F.3d 287, 293 n.5 (3d

Cir. 2002); see also Booth v. Churner, 206 F.3d 289 (3d Cir. 2000) (affirming

sua sponte dismissal where prisoner plaintiff conceded that he did not

exhaust administrative remedies); Perazzo, 2012 WL 1964419, at *1

(dismissing case sua sponte for failure to exhaust administrative remedies

where plaintiff indicated in the complaint that the grievance process was not

complete but was at the “last stage”).

      Here, it is apparent from the face of Plaintiff’s complaint that he did not

exhaust his administrative remedies prior to filing the instant action.

Specifically, Plaintiff’s own exhibit establishes that his administrative remedies

were proceeding, prior to him filing the instant action on October 15, 2018, as

Plaintiff’s own exhibit reveals that the Central Office notified him that

additional time was needed to respond to his central office appeal. (See Doc.

11). Because the PLRA requires exhaustion prior to the initiation of Plaintiff’s

claims in federal court and because this Court cannot excuse compliance with

those requirements, sua sponte dismissal of this action is appropriate.



                                         7
IV. Conclusion

          For the foregoing reasons, Plaintiff’s motion for leave to proceed in

forma pauperis (Doc. 2) will be granted, and Plaintiff’s complaint (Doc. 1), will

be dismissed without prejudice. An appropriate Order follows.




                                                                   s/ Malachy E. Mannion
                                                                   MALACHY E. MANNION
                                                                   United States District Judge
Dated: December 10, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1990-01.wpd




                                                                  8
